DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 36, 39 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cheng et al (USPN 2017/0298980).
	Regarding claim 36, Cheng discloses an electrical isolation (10, see figure 5) comprises a core (such as a body of the washer 10) comprises reinforcement fibers (such as carbon fibers) supported in a thermoplastic matrix material (20, 30, 
Regarding claim 39, Cheng discloses wherein said core comprises a plurality of core plies (11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-7, 10, 36-39, 41, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al (USPN 2010/0021268) in view of Cheng et al (USPN 2017/0298980).
	Regarding claims 1, 3, 5, 6, 36, 37, 39, 41, 44, Dean discloses a structural assembly (see figures 5-6) of an aircraft comprising:
first and second structural members (500, 502);
a fastener (504) extending into said structural members; and
a washer (514, see figure 6) disposed between said fastener and one of said
structural members and electrically insulating a surface of said fastener from the one of said structural members, said washer comprising:
a core (602); and
an electrically-insulating outer layer (such as a glass fiber layer 604, see par. 0053) overlaying the core, said outer layer comprising glass fibers, said material of the core (such as ceramic material)  and said glass fibers formed of different materials.
Dean does not disclose the core as claimed.
Cheng discloses a washer structure (10, see figure 5) comprises a core (such as a body of the washer 10) comprises reinforcement fibers (such as carbon fibers) supported in a thermoplastic matrix material (20, 30, see par. 0032, 0034), wherein the core comprises a plurality of core plies (11) comprises carbon fibers (see par. 0034),
wherein the core comprises a plurality of core plies (11) (see par. 0034), 
wherein each of said core plies comprises woven carbon fabric (see figure 8), 
wherein said plies of woven carbon fabric comprise woven yarns, and wherein said plies are oriented such that their yarns are at a non-zero angle to one another (see figure 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the core of Dean to incorporate the core as disclosed by Cheng in order to increase strength and prevent loosening and delamination so that prolonging a service life of a washer.
Regarding claims 2, 38, Dean discloses wherein said electrically-insulating outer layer (604) comprises first and second electrically-insulating plies  (a plurality of glass fiber layers 604, see par. 0053) comprising the glass fibers, said first and second electrically-insulating plies defining top and bottom surfaces of said washer (see figure 11, par. 0056).
Regarding claims 7, 43, Dean discloses an epoxy sealant (730) applied to at least a portion of an external surface of said washer (see figure 7).
Regarding claim 10, Dean discloses wherein said fastener (514 or 708) comprises a threaded shaft (712) and a nut (722).
3.	Claims 1, 3, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morrill et al (USPN 2007/0258182 in view of Dean et al (USPN 2010/0021268) and further in view of Cheng et al (USPN 2017/0298980).
Regarding claims 1, 3, 16,  Morrill discloses a structural assembly (see figures 1a, 2b, 2c) of an aircraft comprising:
first and second structural members (a wing structure 118 or 124, and a fuel tank 126, see par. 0020)
a fastener (116, see figure 2c) extending into said structural members; and
a washer (dielectric washer 100, see figure 2c) disposed between said fastener and one of said structural members and electrically insulating a surface of said fastener from the one of said structural members (e.g. see par. 0018), said washer (100) comprising: 
a core (108, see figure 1a); 
an electrically-insulating outer layer (142, see figure 2c) overlaying the core, and said material of the core (such as ceramic material)  and said material of the insulating layer)  formed of different materials (see par. 0017).
Morrill does not explicitly disclose the outer insulating layer as claimed.
Dean discloses a washer structure (see figure 6, 7, 11) comprises an outer insulating layer  (such as a glass fiber layer 604, see par. 0053) overlaying a core, said outer layer comprising glass fibers, said material of the core (such as ceramic material)  and said glass fibers formed of different materials.
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insulating layer of Morrill  to incorporate the glass fiber insulating layer  as disclosed by Dean in order to provide a light weight, increase strength and prevent corrosion.
However, the combination of Morrill and Dean do not disclose the core as claimed.
Cheng discloses a washer structure (10, see figure 5) comprises a core (such as a body of the washer 10) comprises reinforcement fibers (such as carbon fibers) supported in a thermoplastic matrix material (20, 30, see par. 0032, 0034), wherein the core comprises a plurality of core plies (11) comprises carbon fibers (see par. 0034).
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the core of Morrill and Dean to incorporate the core as disclosed by Cheng in order to increase strength and prevent loosening and delamination so that prolonging a service life of a washer.
Regarding claim 9, Morrill discloses wherein said washer (100)  is configured to resist electrical arcing between the one of said structural members and said fastener during a lightning strike (see par. 0010, 0019).
Regarding claim 10, Morrill discloses wherein said fastener (116) comprises a threaded shaft (136) and a nut (134) (see figure 2c).
Regarding claim 11, Morrill discloses wherein the surface of said fastener (116) electrically insulated from the one of said structural members is a surface of the nut (134).
Regarding claim 12, Morrill discloses wherein said first structural member (124) is metallic (see par. 0020) and said second structural member is non-metallic (126), and said washer is configured to resist electrical arcing between the first structural member and said fastener (see par. 0010, 0019).
Regarding claim 13, Morrill discloses wherein said fastener (116) extends into a fuel tank of the aircraft (126).
Regarding claim 14, Morrill discloses wherein said first structural member and said second structural member (118, 126)  are non-metallic (such as CFRP).
Regarding claim 15, Morrill discloses a third structural member (124) , wherein said fastener (116) extends into said first, second and third structural members (118, 126, 124, see figure 2b).

4.	Claims 16-19, 21-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Dean et al (USPN 2010/0021268) in view of Cheng et al (USPN 2017/0298980).
Regarding claims 16, 17, 19, 21, 22, Dean discloses a washer (see figures 5-6) for receiving a fastener there-through, the washer comprising:
a core (602); and
an electrically-insulating outer layer (such as a glass fiber layer 604, see par. 0053) overlaying the core, said outer layer comprising glass fibers, said material of the core (such as ceramic material)  and said glass fibers formed of different materials.
Dean does not disclose the core as claimed.
Cheng discloses a washer structure (10, see figure 5) comprises a core (such as a body of the washer 10) comprises reinforcement fibers (such as carbon fibers) supported in a thermoplastic matrix material (20, 30, see par. 0032, 0034), wherein the core comprises a plurality of core plies (11) comprises carbon fibers (see par. 0034), 
wherein the core comprises a plurality of core plies (11) comprises carbon fibers (see par. 0034), each comprises carbon fibers (11) embedded  in a thermoplastic matrix material (20, 30, see par. 0032, 0034), 
wherein the core comprises a plurality of core plies (11) comprises carbon fibers (see par. 0034), 
wherein each of said core plies comprises woven carbon fabric (see figure 8), 
wherein said plies of woven carbon fabric comprise woven yarns, and wherein said plies are oriented such that their yarns are at a non-zero angle to one another (see figure 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the core of Dean to incorporate the core as disclosed by Cheng in order to increase strength and prevent loosening and delamination so that prolonging a service life of a washer.
Regarding claim 18, Dean discloses wherein said electrically-insulating outer layer (604) comprises first and second electrically-insulating plies  (a plurality of glass fiber layers 604, see par. 0053) comprising the glass fibers, said first and second electrically-insulating plies defining top and bottom surfaces of said washer (see figure 11, par. 0056).
Regarding claim 23, Dean discloses an epoxy sealant (730) applied to at least a portion of an external surface of said washer (see figure 7).
Regarding claim 24, Dean discloses wherein said washer (514 or 702) is configured to withstand a compressive load from an aircraft fastener (504 or 708).
Regarding claim 26, Morrill discloses wherein said washer (100) is for installation between a fastener (116) and a substrate (140) to resist electrical arcing between the one of said structural members and said fastener during a lightning strike (see par. 0010, 0019).
5.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al (USPN 2010/0021268) in view of Cheng et al (USPN 2017/0298980), and further in view of Mandon (USPN 6129326).
	Regarding claim 4, Dean and Cheng disclose all limitations of claims 1, 3 as discussed above, but does not disclose the core as claimed.
	Mandon discloses a washer structure (see figures 1, 3, 4) comprises a core (see figure 4) comprises at least three of core plies (80, 96, 128).
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the core of Dean and Cheng to incorporate the core as disclosed by Mandon in order to reduce a vibration transfer between components.
6.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Dean et al (USPN 2010/0021268) in view of Cheng et al (USPN 2017/0298980) and further in view of Mandon (USPN 6129326).
	Regarding claim 20, Dean and Cheng disclose all limitations of claims 16, 19 as discussed above, but does not disclose the core as claimed.
	Mandon discloses a washer structure (see figures 1, 3, 4) comprises a core (see figure 4) comprises at least three of core plies (80, 96, 128).
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the core of Dean and Cheng to incorporate the core as disclosed by Mandon in order to reduce a vibration transfer between components.
7.	Claims 40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (USPN 2017/0298980) in view of Mandon (USPN 6129326).
	Regarding claim 40, Cheng discloses all limitations of claims 36, 39 as discussed above, but does not disclose the core as claimed.
	Mandon discloses a washer structure (see figures 1, 3, 4) comprises a core (see figure 4) comprises at least three of core plies (80, 96, 128).
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the core of Cheng to incorporate the core as disclosed by Mandon in order to reduce a vibration transfer between components.
Regarding claim 42, Cheng discloses wherein weave patterns of the plies (11) of woven carbon fabric are at a non-zero angle to one another (see figure 8).
Allowable Subject Matter
8.	Claims 8, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836